Petition for Leave to Appeal Denied.In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate the portion of its Rule 23 order in People v. Riley, case No. 1-15-3043 (12/29/17) that addressed defendant's challenges to the circuit court's fines and fees order. With regard to these claims, the appellate court is directed to remand the case to the circuit court where the defendant may raise his contentions of error in sentencing as set forth in Supreme Court Rule 472.Burke, J., joined by Neville, J., dissenting from denial of the petition for leave to appeal with entry of a supervisory order. Dissent attached.JUSTICE BURKE, dissenting from denial of the petition for leave to appeal with entry of a supervisory order: